              Case 6:19-cv-00637-ADA Document 1 Filed 10/31/19 Page 1 of 9



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION

 VIRCO MFG. CORPORATION,                               §
 A Delaware corporation,                               §
                                                       §
         Plaintiff,                                    §
                                                       § Civil Action No. 6:19-cv-00637
         v.                                            §
                                                       § JURY TRIAL DEMANDED
 MOORECO, INC. a Texas corporation,                    §
                                                       §
         Defendant.                                    §

                            PLAINTIFF’S ORIGINAL COMPLAINT

         Plaintiff Virco Mfg. Corporation (“Virco” or “Plaintiff”) hereby complains of MooreCo,

Inc. (“MooreCo” or “Defendant”) and alleges as follows:

                                   NATURE OF THE ACTION

         1.      This is an action for patent infringement based upon the table top design protected

by U.S. Design Patent No. D776,473.

         2.      Defendant manufactures and sells knock-off table tops to customers, distributors,

and resellers in place of the patented products designed, manufactured, and sold by Virco.

         3.      As a result of Defendant’s unlawful infringement, Defendant has been wrongfully

enriched, and Virco has been injured through loss of sales and good will, and seeks injunctive and

monetary remedies under the federal patent statutes, 35 U.S.C. §§ 284, 285, and 289.

                                          THE PARTIES

         4.      Plaintiff Virco is a corporation organized and existing under the laws of the State

of Delaware, having its principal place of business at 2027 Harpers Way, Torrance, California

90501.




PLAINTIFF'S ORIGINAL COMPLAINT                                                                    PAGE 1
                                                                              7299917 v2 (79193.00003.000)
               Case 6:19-cv-00637-ADA Document 1 Filed 10/31/19 Page 2 of 9



          5.      Upon information and belief, Defendant MooreCo is a corporation organized and

existing under the laws of the State of Texas, having its principal place of business at 2885 Lorraine

Avenue, Temple, Texas 76501. Defendant can be served by serving its registered agent CT

Corporation System at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136 or wherever else

an officer of Defendant may be found.

                                   JURISDICTION AND VENUE

          6.      Jurisdiction and venue are proper over Defendant in this district for the reasons set

forth in this Complaint.

          7.      This Court has original subject matter jurisdiction over the claim in this action

pursuant to, at least, 35 U.S.C. §§ 271 and 281, as this claim arises under the laws of the United

States.

          8.      This Court has personal jurisdiction over Defendant because Defendant has a

regular and established place of business located at 2885 Lorraine Avenue, Temple, Texas 76501

within this judicial district. Further, Defendant has a continuous, systematic, and substantial

presence within this judicial district, including by selling and/or offering for sale infringing

products in this judicial district, and by committing acts of patent infringement in this judicial

district, including but not limited to selling and offering for sale infringing furniture directly to

customers and consumers in this district, and selling such products into the stream of commerce

knowing such products would be sold in this state and this district, which acts form a substantial

part of the events giving rise to Virco’s claim.

          9.      Accordingly, venue is proper in this judicial district under 28 U.S.C. § 1400(b)

because Defendant is a company organized and existing under the laws of the State of Texas and

has its principal place of business located within this district, because Defendant has committed



PLAINTIFF'S ORIGINAL COMPLAINT                                                                       PAGE 2
                                                                                 7299917 v2 (79193.00003.000)
           Case 6:19-cv-00637-ADA Document 1 Filed 10/31/19 Page 3 of 9



acts of infringement by selling and/or offering for sale infringing products that infringe Virco’s

patent in this judicial district, and because Defendant has a regular and established place of

business in this district.

                                  FACTUAL BACKGROUND

        10.     Virco repeats, re-alleges, and incorporates herein by reference, the allegations

stated in paragraphs 1–9 of this Complaint as if set forth fully herein.

        11.     Virco has been actively engaged in the manufacture and sale of high quality school

furniture since 1950. Through the years, Virco has expanded to become the leading manufacturer

and distributor of school furniture for grades K–12 in the United States.

        12.     Virco has invested considerable resources in the design of its furniture. One of its

innovative designs is its Molecule Desk series (“Molecule Desks”), which has received positive

publicity and industry recognition since Virco first introduced it.

        13.     On January 17, 2017, the United States Patent and Trademark Office duly and

lawfully issued United States Design Patent No. D776,473 (the “D473 Patent”), entitled “Table

Top.” Virco is the owner by assignment of all right, title, and interest in the D473 Patent. A true

and correct copy of the D473 Patent is attached hereto as Exhibit 1.

        14.     Defendant makes, uses, sells, offers for sale and/or imports furniture products that

infringe Virco’s intellectual property rights literally and/or under the doctrine of equivalents.

Examples of such furniture products include the Harmony Desk series (“Harmony Desks”). The

product listing for one example is shown in Exhibit 2.

        15.     Defendant has been selling the Harmony Desks since at least June 23, 2017, as

shown in Exhibit 3.




PLAINTIFF'S ORIGINAL COMPLAINT                                                                    PAGE 3
                                                                              7299917 v2 (79193.00003.000)
            Case 6:19-cv-00637-ADA Document 1 Filed 10/31/19 Page 4 of 9



       16.     Defendant’s infringement of the D473 patent was willful, intentional, and knowing.

Defendant has been aware of the D473 patent since at least August 30, 2019. On that date, Virco

sent Defendant a cease and desist letter identifying and providing the D473 Patent. In its letter,

Virco identified Defendant’s Harmony Desks as infringing the D473 Patent. Despite receiving the

cease and desist letter, Defendant has refused to stop infringing the D473 Patent.

                                         CAUSES OF ACTION

       A.      Patent Infringement - 35 U.S.C. § 271

       17.     Virco repeats, re-alleges, and incorporates herein by reference, the allegations

stated in paragraphs 1–16 of this Complaint as if set forth fully herein.

       18.     This cause of action arises under the patent laws of the United States and, in

particular, under 35 U.S.C. §§ 271, et seq.

       19.     Virco is the owner by assignment of the D473 Patent with sole rights to enforce the

D473 Patent and sue infringers.

       20.     The D473 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the U.S. Code.

       21.     Defendant, through its agents, employees and/or servants, has and continues to

knowingly, intentionally, and willfully infringe the D473 Patent by making, using, selling offering

for sale, and/or importing furniture having a design that would appear to an ordinary observer to

be substantially similar to the claim of the D473 Patent, for example, Defendant’s Harmony Desks,

as shown below.




PLAINTIFF'S ORIGINAL COMPLAINT                                                                   PAGE 4
                                                                             7299917 v2 (79193.00003.000)
          Case 6:19-cv-00637-ADA Document 1 Filed 10/31/19 Page 5 of 9



                       Harmony Desk                        FIG. 12 from the D473 Patent




       22.     Defendant has infringed the D473 Patent without permission or license from Virco,

and continues to infringe the D473 Patent in violation of 35 U.S.C. § 271.

       23.     Upon information and belief, Defendant’s infringement of the D473 Patent is and

has been willful, deliberate, and intentional by committing these acts of infringement with

knowledge and/or constructive knowledge of the D473 Patent and, thus, acting in reckless

disregard of Virco’s patent rights. Defendant’s actions constitute willful and intentional

infringement of the D473 Patent. Moreover, MooreCo willfully and intentionally continues sales

of its Harmony desks in spite of Virco’s August 30, 2019 cease and desist letter indicating to

MooreCo that the sales of the Harmony desks constitute infringement.

       24.     Further, Virco’s Molecule Desks and its iconic design are well known throughout

the desk industry, and Defendant’s Harmony Desks are a nearly identical copy of Virco’s patent

rights. Defendant knew, or it was so obvious that Defendant should have known, that its actions




PLAINTIFF'S ORIGINAL COMPLAINT                                                                   PAGE 5
                                                                             7299917 v2 (79193.00003.000)
            Case 6:19-cv-00637-ADA Document 1 Filed 10/31/19 Page 6 of 9



would constitute infringement of the D473 Patent. Defendant’s acts of infringement of the D473

Patent were not consistent with the standards of commerce for its industry.

       25.     As a direct and proximate result of Defendant’s acts of infringement, Defendant

has derived and received gains, profits, and advantages in an amount that is not presently known

to Virco.

       26.     Pursuant to 35 U.S.C. § 284, Virco is entitled to damages for Defendant’s infringing

acts and treble damages together with interests and costs as fixed by this Court.

       27.     Pursuant to 35 U.S.C. § 285, Virco is entitled to reasonable attorneys’ fees for the

necessity of bringing this claim.

       28.     Pursuant to 35 U.S.C. § 289, Virco is entitled to total profits from Defendant’s

infringement of the D473 Patent.

       29.     Defendant’s actions complained of herein will continue unless Defendant is

enjoined by this Court.

       30.     Due to the aforesaid infringing acts performed by Defendant constituting patent

infringement, Virco has suffered, and continues to suffer, great and irreparable injury, for which

Virco has no adequate remedy at law. On information and belief, Defendant’s ongoing sales create

a possibility of confusion among consumers and users regarding the source of the products, causing

irreparable damage to Virco’s reputation, which reputation includes providing products meeting

Virco’s high standards of quality and safety in educational environments.

       31.     Defendant will continue to infringe Virco’s patent rights to the great and irreparable

harm and monetary damage to Virco, and will continue to do so unless and until Defendant is

enjoined and restrained by this Court.




PLAINTIFF'S ORIGINAL COMPLAINT                                                                     PAGE 6
                                                                               7299917 v2 (79193.00003.000)
             Case 6:19-cv-00637-ADA Document 1 Filed 10/31/19 Page 7 of 9



                                          JURY DEMAND

        32.       Virco repeats, re-alleges, and incorporates herein by reference, the allegations

stated in paragraphs 1–31 of this Complaint as if set forth fully herein.

        33.       Virco hereby demands a trial by jury on all issues raised in Virco’s Complaint that

are so triable.

                                      PRAYER FOR RELIEF

        WHEREFORE, Virco prays for judgment in its favor and against Defendant MooreCo,

including, but not limited to, the following relief:

        A.        An Order adjudging Defendant to have infringed, and willfully infringed, the D473

Patent under 35 U.S.C. § 271;

        B.        A preliminary and permanent injunction enjoining Defendant, its respective

officers, directors, agents, servants, employees, customers, and attorneys, and those persons in

active concert or participation with Defendant, from infringing the D473 Patent in violation of 35

U.S.C. § 271, including, for example through the manufacture, use, sale, offer for sale, and/or

importation into the United States of Defendant’s Harmony Desks, and any products that are not

colorably different from the Harmony Desks;

        C.        An Order requiring Defendant to account for all gains, profits, and advantages

derived through Defendant’s infringement of the D473 Patent in violation of 35 U.S.C. § 271, and

requiring Defendant to pay to Virco all damages suffered by Virco of at least a reasonable royalty

and/or Defendant’s total profit from such infringement pursuant to 35 U.S.C. §§ 284 and 289;

        D.        An Order adjudging that this is an exceptional case;

        E.        An Order for a trebling of damages and/or exemplary damages because of

Defendant’s willful conduct pursuant to 35 U.S.C. § 284;



PLAINTIFF'S ORIGINAL COMPLAINT                                                                     PAGE 7
                                                                               7299917 v2 (79193.00003.000)
            Case 6:19-cv-00637-ADA Document 1 Filed 10/31/19 Page 8 of 9



       F.      An award to Virco of the attorneys’ fees, expenses, and costs incurred by Virco in

connection with this action pursuant to 35 U.S.C. § 285;

       G.      An award of pre-judgment and post-judgment interest against Defendant; and

       H.      Such other and further relief as this Court may deem just and proper.




   October 31, 2019                    Respectfully submitted,

                                        KANE RUSSELL COLEMAN LOGAN PC

                                       /s/ Bruce Morris
                                       Bruce C. Morris
                                       Texas State Bar No. 14469850
                                       bmorris@krcl.com
                                       5051 Westheimer Road, 10th Floor
                                       Houston, TX 77056
                                       Telephone: (713) 425-7450
                                       Facsimile: (713) 425-7700

                                       Michael A. Logan
                                       Texas State Bar. No. 12497500
                                       mlogan@krcl.com
                                       John R. Sigety
                                       Texas State Bar No. 24083853
                                       jsigety@krcl.com
                                       901 Main Street, Suite 5200
                                       Dallas, Texas 75202
                                       Telephone:     (214) 777-4200
                                       Facsimile: (214) 777-4299

                                       ATTORNEYS-IN-CHARGE
                                       FOR PLAINTIFF VIRCO MFG. CORPORATION




PLAINTIFF'S ORIGINAL COMPLAINT                                                                  PAGE 8
                                                                            7299917 v2 (79193.00003.000)
          Case 6:19-cv-00637-ADA Document 1 Filed 10/31/19 Page 9 of 9




                                       OF COUNSEL:

                                       Michael K. Friedland*
                                       Lauren Keller Katzenellenbogen*
                                       David M. Cohen*
                                       KNOBBE, MARTENS, OLSON & BEAR LLP
                                       2040 Main Street, Fourteenth Floor
                                       Irvine, CA 92614
                                       Telephone: (949) 760-0404
                                       Facsimile: (949) 760-9502
                                       Michael.Friedland@knobbe.com
                                       Lauren.Katzenellenbogen@knobbe.com
                                       David.Cohen@knobbe.com
                                       Litigation@kmob.com

* - Pro Hac Vice motions to be filed with the Court.




PLAINTIFF'S ORIGINAL COMPLAINT                                                      PAGE 9
                                                                7299917 v2 (79193.00003.000)
